Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of forming a hydrocarbon product and a protonation product.
Group II, claim(s) 14-19, drawn to a C2H6 activation system.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
IN GROUP I
	A. The Positive Electrode Species:
Species (i): selecting the positive electrode of the electrochemical cell to comprise at least one catalyst formulated to accelerate reaction rates to produce C2H4, 

	H+, and e- from C2H6 (Claims 2 and 3).
Species (ii): selecting the positive electrode of the electrochemical cell to comprise at least one metal formulated to accelerate the production of C2H4, H+, and e-, and at least one additional metal formulated to accelerate the synthesis of higher hydrocarbons from the produced C2H4 (Claim 4).
Species (iii): wherein selecting the positive electrode of the electrochemical cell to comprise to comprise at least one metal and at least one additional metal comprises selecting the positive electrode to comprise Ni and one or more of Au, Fe, Zn, Mo, Pt, and Pb (Claim 5).

	B. The Negative Electrode Species:
		Species (i): selecting the negative electrode of the electrochemical cell to comprise a material formulated to accelerate reaction rates to produce H2(g) from H+ and e- (Claim 6).
		Species (ii): selecting the negative electrode of the electrochemical cell to comprise at least one catalyst formulated to accelerate reaction rates to synthesize one or more products through the protonation of the CO2 (Claims 7 and 8).
		Species (iii): selecting the negative electrode to comprise a second perovskite material comprising one or more of a Ni/perovskite cermet, Ni/perovskite cermet coated with a Cu-containing material, Ni/perovskite cermet coated with a Zn-containing material, and double perovskite (Claims 9 and 12).

	C. The Proton-Conducting Membrane Species:
		Species (i): selecting the proton-conducting membrane of the electrochemical cell to comprise at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 350°C to about 650°C (Claim 9).
Sub-Species (a): wherein selecting the proton-conducting membrane of the electrochemical cell to comprise at least one perovskite material comprises selecting the at least one perovskite material to comprise one or more of BZCYYb, BSNYYb, BCY, BZY, Ba2(YSn)O5.5, and Ba3(CaNb2)O9 (Claim 10).
Sub-Species (b): wherein selecting the proton-conducting membrane of the electrochemical cell to comprise at least one perovskite material comprises selecting the proton- conducting membrane to comprise a stack of at least two different perovskite materials each individually having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 350°C to about 650°C (Claim 11).
Species (ii): a perovskite material having a H+ conductivity greater than about 10-2 S/cm at one or more temperatures within a range of from about 350°C to about 650°C (Claim 13).
Species (iii): a solid acid material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 200°C to about 400°C (Claim 13).

Species (iv): a PBI material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 200°C (Claim 13).

IN GROUP II
	The Positive Electrode Species:
		Species (i): wherein the positive electrode comprises Ni (Claim 16).
	Species (ii): wherein the positive electrode is further formulated to accelerate reaction rates to synthesize at least one hydrocarbon product from the produced C2H4 and comprises one or more of Ni, Au, Fe, Zn, Mo, Pt, and Pb (Claim 17).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 14-15 and 18-19.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group II requires an electrochemical cell within an internal chamber of a housing structure which is a different design than the electrochemical cell required in Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Konwar et al. (“A Methane-Fueled SOFC Based on a Thin BaZr0.1Ce0.7Y0.1Yb0.1O3-δ Electrolyte Film and a LaNi0.6Co0.4O3 Anode Functional Layer,” Journal of Materials Chemistry A (2016), Vol. 4, No. 14, pp. 5102-5106).
	Konwar teaches a methane-fueled solid oxide fuel cell (SOFC) operating at 500-650 °C was fabricated using a thin BaZr0.1Ce0.7Y0.1Yb0.1O3-δ (BZCYYb) electrolyte film and a LaNi0.6Co0.4O3 anode functional layer (abstract). A proton-conducting electrolyte, such as BZCYYb, can be used in hydrocarbon-fueled SOFCs and furthermore implementation of a LaNi0.6Co0.4O3 layer can enhance the power output in methane-fueled SOFCs at low-to-intermediate temperatures (page 5106, left column, line 28-33). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, 

the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 22, 2021